Citation Nr: 0100064	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  98-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for degenerative disc disease of the 
lumbosacral spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to June 1995.  
Thereafter, he had service in the United States Army Reserves.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal from a July 
1997 rating decision by the Buffalo, New York RO that denied entitlement to 
service connection for hypertension and granted an increased (10 percent) 
rating for the veteran's service-connected lumbosacral spine disability.  
By rating decision dated in August 2000, the rating for the veteran's 
lumbosacral spine disability was increased from 10 percent to 20 percent 
and the appeal was continued.

The Board notes that in a July 21, 1999 rating decision, the RO denied 
service connection for bronchitis and asthma on the basis that the 
veteran's claims for these benefits were not well grounded.  The RO 
notified the veteran of these determinations in August 1999.  To date, the 
record does not reflect that the veteran has disagreed with either of these 
determinations, and as such, neither of these claims is before the Board.  
Recently, however, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This law provides, among 
other things, that any veteran whose claim was denied or dismissed by VA, 
the United States Court of Appeals for Veterans Claims or the United States 
Court of Appeals for the Federal Circuit from July 14, 1999, to November 9, 
2000, on the basis that it was not well grounded, as that term was formerly 
used in 38 U.S.C.A. § 5107(a) (1999), may have his claim readjudicated 
under the new law.  In light of the newly enacted statute, the matter is 
referred to the RO for appropriate action.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


FINDING OF FACT

The weight of the medical evidence establishes that the veteran does not 
have hypertension that is related to his military service.


CONCLUSION OF LAW

The veteran does not have hypertension that was incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from September 1983 to June 1995.  No 
complaints or diagnosis of hypertension were noted on a June 1983 pre-
enlistment examination.  Blood pressure readings were 142/88 while sitting, 
120/84 while lying down, and 138/92 while standing.  The veteran was found 
to be qualified for enlistment.  Reenlistment examination reports dated in 
December 1985, April 1987 and March 1988 note no complaints or findings of 
hypertension.  Blood pressure readings were 122/88, 116/78 and 118/84 
respectively.  On a November 1991 report of dental patient medical history 
the veteran reported a history of high blood pressure.  No clinical 
findings were noted.  On a March 1995 report of medical history, the 
veteran denied a history of high blood pressure.  A May 1995 separation 
examination report notes no complaints or findings of hypertension.  Blood 
pressure reading was 132/86.  The veteran was found to be physically 
qualified for separation.

Service medical records are on file and reflect that the veteran was seen 
on numerous occasions for various unrelated complaints when blood pressure 
readings were recorded.  Readings from 1984 through 1986 reflected systolic 
readings ranging from 120 to 140 and diastolic readings ranging from 84 to 
90.  In April 1987, a reading of 122/94 was recorded and a three-day blood 
pressure check was ordered.  The three day average was recorded as 120/82 
recumbent, 122/86 sitting, and 128/82 standing.  No diagnosis was recorded.  
Subsequent blood pressure readings taken during the course of treatment for 
various unrelated complaints were recorded for the duration of the 
veteran's service with systolic readings ranging from 104 to 140 and 
diastolic readings ranging from 68 to 90.  The diastolic reading of 90 was 
recorded on one occasion in May 1989 with all subsequent diastolic readings 
ranging from 78 to 88.  No pertinent diagnoses relative to blood pressure 
were reported.

A September 1995 VA general medical examination report notes no history or 
complaints of hypertension.  Upon examination, blood pressure reading was 
120/82.  No diagnosis of hypertension was noted.

VA and private treatment records dated from 1995 to 1996 are negative for 
complaints or findings of hypertension.

In August 1996, the veteran submitted a claim for service connection for 
hypertension.  He stated that hypertension was diagnosed during his 
military service; he further stated that he still had hypertension.

A January 1997 VA special hypertension examination report notes the 
veteran's complaints that his blood pressure was "up and down" during his 
military service.  He stated that he was occasionally monitored but was 
never treated with blood pressure medication.  The veteran further stated 
that since his discharge his blood pressure had rarely been elevated.  He 
indicated that he did not smoke, and he had never had a coronary or 
cerebrovascular problem.  The veteran complained of mild shortness of 
breath on exertion; he denied chest pain, nocturnal dyspnea and ankle 
edema.  Upon examination, blood pressure readings taken from the left arm 
were 122/82 while sitting, 120/84 while standing; blood pressure reading 
taken from the right arm was 12/84 while sitting.  Impression was 
normotensive individual.

VA and private treatment records dated from 1997 to 1999 are negative for 
complaints or findings of hypertension.

Analysis

Service connection may be granted for disability resulting from personal 
injury suffered or disease contracted during active military service, or 
for aggravation of a pre-existing injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000).  Moreover, certain chronic diseases, such as 
hypertension, when manifest to a degree of 10 percent within one year from 
the date of termination of such service, shall be presumed to have been 
incurred in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, 
regulations also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a current 
disability and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which recently 
stated that "a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the veteran's 
service and the disability. "  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is clear that "[t]he regulations regarding service connection do not 
require that a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical knowledge, such 
as diagnosis of disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by law to assess 
every claim, before completing adjudication as to the its merits under 
substantive law, to determine whether the claim was well grounded, pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  A claimant seeking benefits under a 
law administered by the Secretary of Veterans Affairs had the burden to 
submit sufficient evidence to justify a belief by a fair and impartial 
individual that the claim was well grounded; then, if that burden was met, 
VA had the duty to assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. Brown, 9 Vet. App. 
542, 546 (1996).

A well-grounded claim was defined as a plausible claim, either meritorious 
on its own or capable of substantiation.  See Murphy, supra.  Under that 
analysis, a claim for service connection required three elements in order 
to be well grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or aggravation of a 
disease or injury in service (lay or medical evidence) and a nexus between 
the in-service injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has signed into 
law, legislation repealing the requirement that a claim be well grounded.  
Several bills were involved in this process, but the legislation that now 
governs cases such as this is the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law, enacted on November 
9, 2000, contains, in pertinent part, the following new sections with 
respect to the duty to assist and the development of claims: 

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.

(2)  The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of the 
assistance provided under subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records sought, 
the Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is unable to obtain;

(B)  briefly explain the efforts that the Secretary made to 
obtain those records; and

(C)  describe any further action to be taken by the 
Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or subsection 
(c), the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In the case of a 
claim for disability compensation, the assistance provided by the 
Secretary under subsection (b) shall include obtaining the following 
records if relevant to the claim:  

(1)  The claimant's service medical records and, if the claimant 
has furnished the Secretary information sufficient to locate such 
records, other relevant records pertaining to the claimant's 
active military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the expense 
of the Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes the 
Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) shall 
include providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on the claim.

(2)  The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of paragraph 
(1) if the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)-

(A)  contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or 
air service; but

(C)  does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe regulations to 
carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing in this 
section shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this section shall 
be construed as precluding the Secretary from providing such other 
assistance under subsection (a) to a claimant in substantiating a 
claim as the Secretary considers appropriate.

*...*...*...*...*

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise provided by law, 
a claimant has the responsibility to present and support a claim for 
benefits under laws administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall consider all 
information and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence 

regarding any issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the claimant.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The Court has consistently held that "[s]ervice connection generally 
requires medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury."  Savage, v. 
Gober, 10 Vet. App. 488, 493 (1997).  Even without the well-grounded-claim 
requirement, a veteran must still submit "proof of a present disability" 
to be ultimately successful on the merits of the claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In the present case, there is no medical evidence of record, and the 
veteran has not alluded to any such evidence elsewhere, which tends to 
establish the existence of a current diagnosis of hypertension.  A January 
1997 VA examination report notes that the veteran was normotensive.  
Likewise, there is no medical evidence of record, and the veteran has not 
alluded to any such evidence elsewhere, which tends to establish a causal 
link between a current diagnosis of hypertension and the veteran's active 
military service.  The veteran has not offered any medical opinion that 
attributes a current diagnosis of hypertension to any disease, or incident 
that occurred during his active service.  The veteran maintains that he has 
hypertension that was incurred during his military service; however, 
questions of medical diagnosis or causation require the expertise of a 
medical professional.  See Espiritu, supra.  There is no evidence that the 
veteran has the medical background sufficient to render such an opinion.

As discussed above, the Board is well aware of the recent changes in law 
with regard to VA's duty to assist claimants, including the necessity of 
securing such pertinent military and non-military records as may 
substantiate the veteran's claim.  Here, however, it is clear, from the 
veteran's statements during a 1997 VA examination, that there is no 
additional documentary evidence that is relevant to his claimed 
hypertension.  The veteran was afforded a VA special hypertension 
examination in January 1997, and VA treatment records have also been 
obtained and entered into the evidentiary record.  Thus, the statutory 
requirement in the Veterans Claims Assistance Act of 2000, that a medical 
examination or medical opinion be secured when necessary to make a decision 
on the claim, has been fully satisfied by the development action undertaken 
by the RO.

As discussed above, the clear weight of the evidence is against the 
veteran's claim.  As the negative and positive evidence is not in 
approximate balance with respect to any material point, there is no doubt 
to be resolved in the veteran's favor and his claim for service connection 
for hypertension must therefore be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran contends that his service-connected lumbosacral spine 
disability is more disabling than reflected in the current 20 percent 
evaluation.  The medical evidence of record contains many references to 
increased pain in the veteran's lumbosacral spine.  For example, a May 1997 
VA examination report notes the veteran's complaints of back pain with 
radiation into the right thigh and limited range of motion of the spine.  
The veteran reported that these symptoms increased with mowing the lawn, 
prolonged sitting and prolonged standing.  A February 2000 VA examination 
report notes the veteran's complaints of periodic back and shoulder 
twitching.  The veteran reported that even when he was on his medications, 
he still had back pain.  He further reported that his back often locked in 
a flexed position, making it almost impossible for him to stand erect.  The 
veteran stated that it hurt to walk more than a couple of blocks and that 
he found it difficult to get up after sitting for a prolonged period.

Arguments made by the veteran such as those mentioned above imply that he 
experiences difficulties beyond that described by the available record. In 
such instances, the provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced by the veteran.

More specifically, any examination of musculoskeletal disability done for 
rating purposes must include certain findings and conclusions that have 
heretofore been overlooked in the VA examinations of record.  In the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors identified in 38 
C.F.R. §§ 4.40, 4.45 (2000).  Id.

In reviewing the record, the Board notes that the most recent VA 
examination for the purpose of evaluating the veteran's service-connected 
low back disability was performed in February 2000.  In reviewing the 2000 
VA examination report, it appears that the extent of functional disability 
due to pain is not adequately portrayed in accordance with the directives 
of the Court in DeLuca.  In this regard it is noted that 38 C.F.R. § 4.40 
requires that rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or endurance.  A part that 
becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 
4.45, 4.59.  In DeLuca the Court emphasized that a VA rating examination 
must be conducted so as to portray adequately not only the identifiable 
anatomical damage, but also the functional loss experienced by the veteran.  
As noted above, the Court specifically pointed out that such examinations 
must include consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca specifically requires that the medical examiner should be 
asked to determine whether there is any weakened movement, excess 
fatigability, or incoordination attributable to the service-connected low 
back disability; and, if feasible, these determinations should be expressed 
in terms of the degree of additional range of motion loss or ankylosis.  
Additionally, the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in terms of the 
degree of additional range of motion loss or ankylosis.

Although further delay is regrettable, additional VA orthopedic examination 
is warranted to ensure a fully informed decision regarding the veteran's 
claim.  It is the Board's judgment that a VA neurological examination is 
also warranted for the purpose of determining the current severity of the 
veteran's service-connected low back disability.  Up- to-date treatment 
records should also be compiled on remand.

In view of the forgoing, the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran in order to 
obtain the names and addresses of all medical providers 
where he has received treatment for his service-
connected lumbosacral spine disability since 1999.  
After obtaining all necessary releases, the RO should 
contact the named medical providers and request copies 
of all medical records concerning treatment of the 
veteran's service-connected lumbosacral spine 
disability since 1999.

2.  Thereafter, the veteran should be scheduled for 
special VA neurological and orthopedic examinations for 
the purpose of determining the current severity of his 
service-connected lumbosacral spine disability.  The 
claims file must be made available to the examiners for 
their review.  

The neurologist should note all symptoms compatible 
with sciatic neuropathy, including characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc(s).  The neurologist should also note the 
frequency and duration of attacks of such 
symptomatology and objective neurological findings.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
All indicated tests should be accomplished. 

The orthopedic examiner should fully describe any 
weakened movement, excess fatigability and 
incoordination present.  Determinations on whether the 
veteran's back exhibits pain with use should be noted 
and described.  If feasible, the determinations 
concerning pain, weakness, fatigability and 
incoordination should be portrayed in terms of the 
degree of additional range of motion loss.  If such a 
determination is not feasible, this should be stated 
for the record and the reasons provided.  All indicated 
tests and x-ray examinations should be conducted.

3.  Upon receipt of the examination reports, the RO 
should review the reports to ensure that they are 
adequate for rating purposes.  If not, the RO should 
return the examination report(s) to the examining 
physician(s) and request that all deficiencies be 
remedied.

4.  Following the completion of all development, the RO 
should review the veteran's claim on the basis of all 
evidence of record and all applicable law and 
regulations.  If any action taken remains adverse to 
the veteran, he and his representative should be 
provided a supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, the case should be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 



